PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/821,146
Filing Date: 22 Nov 2017
Appellant(s): NISHIYAMA et al.



__________________
Douglas P. Mueller
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 29 January 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 July 2020 from which the appeal is taken is being maintained by the Examiner.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for treating a cancer, comprising the step of administrating an antibody to a prorenin receptor or an antigen binding fragment of the antibody to a subject in need of a cancer treatment, wherein the antibody or the antigen binding fragment of the antibody binds a region extending from the 200th to 213th amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein and the binding of the antibody or the antigen binding fragment of the antibody to a cancer cell causes suppression of a WNT signaling pathway in the cancer cell.

The specification does not provide adequate written description of the claimed genus of antibodies to a prorenin receptor that are capable of treating cancer that bind a region extending from the 200th to 213rd amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein that are capable of treating cancer by causing suppression of a WNT signaling pathway in the cancer cell.  

Appellant’s arguments A
A. Appellant was in possession of the method of treating cancer by targeting the PRR-mediated WNT signaling pathway at the time of filing

Appellant states that their specification shows that the inventors recognized a novel target of cancer treatment-the PRR.  Appellant's specification shows that the inventors recognized that PRR is highly expressed in cancer cells, and the plasma level of PRR and the expression levels of PRR on cancer cells have high correlation with cancer morbidity, indicating that PRR can be a novel target of cancer treatment. Appellant's specification shows that the inventors recognized that decreasing PRR levels or inhibiting PRR-mediated WNT pathway is an effective strategy for cancer treatment. Appellant states that the specification shows that the suppression of the PRR signal resulted in: (1) the inhibition of the WNT signal and the suppression of a factor that promotes the cell cycle (2) the reduction of the cell proliferation of cancer cells and 

Examiner’s Response to Appellant’s arguments - A
In response, it is noted that the issue is whether Appellant was in possession of the genus of antibodies to a prorenin receptor that are capable of treating cancer that bind a region extending from the 200th to 213rd amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein and that are capable of treating cancer by causing suppression of a WNT signaling pathway in the cancer cell. Thus, the genus of anti-prorenin receptor antibodies is claimed by function, the capability to bind a region extending from the 200th to 213th amino acid residues of the human prorenin receptor protein and the capability of treating cancer by suppression of a WNT signaling pathway in the cancer cell. As described previously, AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
The claimed antibodies are described by function, the capability to bind a region extending from the 200th to 213th amino acid residues of the human prorenin receptor protein and the capability of suppressing a WNT signaling pathway in the cancer cell. However, there is no structure in the claims or the specification associated with the claimed anti-prorenin antibodies.  As discussed in Amgen describing the structure of the 
Appellant’s arguments B
B. Evidence presented in Appellant's Declaration under 37 C.F.R. 1.132 submitted on May 12, 2020 by Akira Nishiyama further confirms that Appellant was in possession of the treatment method at the time of filing.

(1) Appellant's Declaration shows that antibodies that bind to 200th to 213th amino acid of PRR can be produced in different isotypes and each is effective in treating different cancers. 

 
Appellant states that additional Experiment 1 in the Declaration, four rat monoclonal antibodies of different isotypes (IgM, IgG2b, IgG2b, and IgM) were established using a standard technique of developing monoclonal antibodies, by immunizing rats with the peptide corresponding to the 200th to 213th amino acid residues of the human PRR. Each of the monoclonal antibody obtained from the established cell line was characterized for specific binding to the human PRR peptide, antibody isotype, and amino acid sequences of the variable regions and then tested for the ability to inhibit proliferation of five different cancer cell lines. Appellant stated that all of the antibodies significantly reduced proliferation of all of the five cancer cell lines  is identified, monoclonal antibodies effective for cancer treatment can be obtained using standard techniques in the art. Appellant argues that they possessed the method for treating cancer by raising an antibody that binds to the 200th-213th amino acids of the PRR protein.

(2) Additional Experiment 2 in the Appellant's Declaration demonstrates the significance of choosing a region extending from the 200th to 213th amino acid of the PRR protein

Appellant states that in Experiment 2 in the Declaration, rabbits were immunized using different portions of the human PRR protein.  Only Antiserum 3 from the rabbit immunized with Epitope 3 showed significant anti-proliferative effect on human pancreatic cancer cells. Appellant states that immunizing with the peptide corresponding to the 200th to 213th amino acids of the human PRR protein and using antibodies that bind to the same peptide provides a beneficial effect that cannot be obtained by other possible peptides of the PRR protein. Appellant argues that these experiments confirm the specification's teachings concerning the peptide extending from the 200th to 213th amino acid residues of PRR, as recited in claim 30, and show that Appellant had possession of the invention at the time of filing of the claimed invention.

Examiner’s Response to Appellant’s arguments – B 
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  It is noted that MPEP 2162 states that the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed. S Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. The specification does not disclose the structure of any monoclonal antibodies that bind a region extending from the 200th to 213th amino acid residues of the human prorenin receptor protein that were capable of treating cancer by suppression of a WNT signaling pathway in the cancer cell. Thus, the inventor was not in possession of the claimed invention at the time of filing.
The four monoclonal antibodies disclosed by Appellant as demonstrated by the Declaration under 37 CFR §1.132 by Akira Nishiyama were made after the Application was filed and would not satisfy the written description requirement under 35 USC §112.  It is noted that the sequences for the heavy and light chains listed in the Declaration would be considered to be New Matter as neither the sequences nor the names of the monoclonal antibodies were disclosed in the application as filed. Thus, the monoclonal antibodies were made after the present application was filed.   This demonstration is distinct from what was found in Amgen in which the Court found that a species of antibodies that fell within the claimed genus but were not disclosed by the patent. This can be distinguished from the present application in which Appellant developed antibodies within the claimed genus after the application was filed, when the 
The fact that Appellant may obtain possession of the genus of antibodies that bind a region extending from the 200th to 213th amino acid residues of the human prorenin receptor protein and suppresses a WNT signaling pathway in the cancer cell after the application was filed does not demonstrate that the genus of antibodies was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. As previously discussed, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features”. University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Appellant’s arguments C 
C. Cases cited in the final Office Action are distinguishable from the present application

(1) AbbVie v. Janssen Biotech and Centocor Biologics

Appellant argues that in AbbVie, the AbbVie patents at issue described the variants of antibodies that bind to human IL-12, but all of them were variants of Joe-9 clone, which has the same constant regions.  Appellant argues that the question was whether the description of one type of antibody, limited to similar type of antibodies and disclosure limited to those type of antibodies, provides written support for every fully human IL-12 antibody, including different types of antibodies that would achieve the  In the opinion, the court cited Enzo Biochem, Inc. v. Gen-Probe Inc., and stated that "functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established.
Appellant argues that in contrast to the AbbVie patents, which did not describe a specific peptide nor downstream signaling pathway that is modulated by the antibody treatment, the present application discloses that the method for treating a cancer is accomplished by using the 200th to 213th amino acid fragment of PRR and selecting those with a specific activity of suppressing the WNT signal. Appellant argues that the techniques to obtain antibody are standard ones, and do not reflect the "trial and error" aspect of AbbVie. Appellant argues that the present application discloses a reasonable structure-function correlation in the specification as required in Enzo Biochem, Inc., and is distinguished from AbbVie.

Examiner’s Response to Appellant’s arguments – c (1) 
	In response, it is noted that the structure of the antibody that binds a region extending from the 200th to 213th amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein and causes suppression of a WNT signaling pathway in the cancer cell was not defined in the specification. Furthermore, it was not disclosed in the specification that the binding of the polyclonal antibody to its antigen resulted in suppression of a WNT signaling pathway in the cancer cell. It is not clear what reasonable structure-function correlation was disclosed 
	In response to Appellant’s argument that the techniques to obtain antibody are standard ones, and do not reflect the "trial and error" aspect of AbbVie, as previously discussed, “possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features”. University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Making monoclonal antibodies to a region extending from the 200th to 213th amino acid residues of a human prorenin receptor protein would entail the same “trial and error” as making a monoclonal antibody to human IL-12. Furthermore, as stated in Amgen Inc, the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen

Appellant’s arguments C (2) 
(2) Amgen v. Sanofi
Appellant states that Amgen claimed monoclonal antibodies that bind to PCSK9 that can prevent binding of PSCK9 to LDLR, and thereby causes destruction of LDL cholesterol and reduce the risk of plaque formation and cardiovascular disease. Appellant states that the description of the monoclonal antibodies was that the monoclonal antibody binds to at least one of the following residues: Sl53, 1154, Pl55, Rl94, D238, A239, 1369, S372, D374, C375, T377, C378, F379, V380, or S381 of SEQ ID NO:3, and wherein the monoclonal antibody blocks binding of PCSK9 to LDL-R.  Amgen listed 15 potential amino acids that at least one of them bound to the monoclonal antibody, and did not specify a specific piece of peptide nor identify the downstream cellular effect that must be elicited by the antibody. Appellant argues that the present application discloses a specific peptide within the PRR that antibody or the antigen binding fragment recognizes and the specific signaling pathway that is blocked by the antibody or the antigen binding fragment. 

Examiner’s Response to Appellant’s arguments – C(2) 
The claim at issue in Amgen was “An isolated monoclonal antibody, wherein, when bound to PCSK9, the monoclonal antibody binds to at least one of the following residues: S153, I154, P155, R194, D238, A239, I369, S372, D374, C375, T377, C378, F379, V380, or S381 of SEQ ID NO:3, and wherein the monoclonal antibody blocks binding of PCSK9 to LDL. The Court in Amgen stated that the specification discloses 85 antibodies that blocked interaction between the PCSK9 and the LDLR and discloses two antibodies known to bind to residues recited in the claims. Thus, the specification in Amgen disclosed at least two antibodies that bound the amino acid resides in the claims and functioned as claimed. The Court indicated in Amgen that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
In the present case, the specification does not disclose the structure of any antibodies that are capable of binding a region extending from the 200th to 213th amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein and does not disclose any antibodies capable of suppressing of a WNT signaling pathway in a cancer cell. The present specification disclosed less structure for the claimed antibodies than what was described in Amgen.   Thus, the specification does not provide an adequate written description of the genus of antibodies that are capable of binding a region extending from the 200th to 213th amino acid residues in an amino acid sequence (SEQ ID NO: 6) of a human prorenin receptor protein and capable of suppressing a WNT signaling pathway in a cancer cell that is required to practice the claimed invention.  


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MARK HALVORSON/           Primary Examiner, Art Unit 1642                                                                                                                                                                                                                                                                                                                                                                                          
Conferees:
/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642    

/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.